DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims


Claims 1-23 are presented for examination. Applicant filed a request for continued examination on 04/21/2021 amending independent claims 1, 8, and 14. On 10/16/2020, the Patent Trial and Appeal Board (PTAB) affirmed the previous § 101 rejection and reversed the previous § 103 rejection of claims 1-23. In light of the PTAB’s decision, Examiner has withdrawn the previous § 103 rejection of claims 1-23. Further, in light of Applicant’s amendments, Examiner has withdrawn the previous § 101 rejection. Examiner has, however, established a new § 101 rejection for claims 1-23 in the instant Office action. 

Response to Arguments

§ 101 Rejection: Examiner has carefully considered Applicant’s amendments directed to overcome the § 101 rejection but finds them not sufficient. Applicant has amended independent claims 1, 8, and 14, with new features that are recited in high level of generality and, thus, they do not render claims patent eligible under § 101.  
Claim Rejections - 35 USC § 101




35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 1-23 are rejected under 35 U.S.C. § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  






The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (Prong 1). If the claims are found to be directed to an abstract idea, it needs to be determined whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong 2). Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-7, 14-21, and 23, is a system, which is one of the statutory categories of invention. Further, the claimed invention of claims 8-13 and 22 is a series of steps, which is method (i.e., a process) and, thus, also one of the statutory categories of invention. 
Conclusion of Step 1 Analysis: Therefore, claims 1-23 are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-23, however, recite an abstract idea of providing a benefit from a source to a benefit-eligible recipient by calculating a maximum amount of benefit available to a benefit-eligible recipient. The creation of providing a benefit from a source to a benefit-eligible recipient by calculating a maximum amount of benefit available to a benefit-eligible recipient, as recited in the independent claims 1, 8, and 14, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1, 8, and 14, which set forth or describe the recited abstract idea, are: “calculating if an applicant group associated with the sponsor meets an initial qualification score for being sponsored by the sponsor to access to the system, the initial qualification score is calculated based on a churn of the applicant group, the benefit-eligible recipient being a member of the applicant group, 
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1, 8, and 14, recite additional elements: “a processor” (claims 1 and 14), “a memory” (claims 1 and 14), “a qualification unit” (claims 1, 8, and 14), “a recipient qualification unit” (claims 1, 8, and 14), “a benefit administration unit” (claims 1, 8, and 14), “an interactive communications network” (claims 1, 8, and 14), and “a database” (claims 1 and 14). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “generating an information page comprising a graphical benefit evaluator, the information page being displayed via the interactive communications network” (claim 1), “the graphical benefit evaluator comprising a maximum amount of the benefit relative to a benefit related factor and being displayed in graphical form to the benefit-eligible recipient” (claim 1), “the benefit administration unit displaying in real-time an updated amount of the benefit to the see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application under MPEP § 2106.05(b) (particular machine); MPEP § 2106.05(c) (particular transformations); or MPEP § 2106.05(e) (other meaningful limitations).  
Conclusion of Step 2A Analysis: Therefore, independent claims 1, 8, and 14, are non-statutory under 35 USC § 101 in view of step 2A of the test. 	










Step 2B of the Test: The additional elements of independent claims (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes these additional elements in following terms:
Benefit-provision system 100 comprises one or more system participant terminals 110, one or more application interface system 120, one or more associated systems 130, and/or one or more data centers 140, collectively and individually "system hardware," all of which are preferably interconnected via one or more communications networks 150 that execute one or more functional units 200-299, collectively and individually "system software," to perform a benefit- 15provision method 600.  -Page 12 of 30-US_101393774v1_384688-00003 384688-00003 Specification 0.4 

Each system hardware comprises or consists of one or more computing devices usable by one or more system participants directly and/or indirectly, actively and/or passively for one or more suitable functions related to benefit 12, system 100, and/or benefit-provision method 600. The 20system hardware may preferably be a personal computer, a laptop, a tablet computer, a smartphone, and/or any other suitable device and may also be a networked computing device, a server, or the like. 

Each system hardware executes one or more software for suitable functional usage of the system 25hardware and system software specifically for performing one or more functional units 200-299 in whole or in part of benefit-provision system 100 and/or benefit-provision method 600 and/or for interfacing with another system hardware via the one or more communications networks. 

System software is preferably stored on one or more non-transitory computer-readable memory and/or media of the system hardware and/or of an accessible computing device associated with 30one or more system hardware. 

Therein, "computing device" is intended in this application for all purposes to be interpreted broadly and is defined for all uses, all devices, and/or all system participants of benefit-provision system 100 in this application as a device comprising at least a central processing unit that 5carries out the instructions of one or more computer programs associated with benefit-provision method 600 by performing arithmetical, logical, and input/output operations to accomplish in whole or in part one or more steps of benefit-provision method 600; a communications device for interfacing with a data 

One or more data centers 140 may be any suitable system comprising one or more computing devices and may comprise a plurality of databases comprising data associated with benefit-provision system 100 and/or method 200 on one or more non-transitory media such as a hard drive, solid state drive, compact disk drive, and/or DVD drive. As is necessary, each non-transitory media may be associated with one or more computing devices. Moreover, one or more databases may be stored to be redundant on multiple non-transitory media and any single database may be stored on a plurality of non-transitory media using RAID database architecture. One or more databases may also be configured to any suitable database architecture such as 20relational database architecture, non-relational database architecture, hierarchical architecture, object modeling architecture, and/or core architecture data model and have one or more encryption at a software and/or hardware level to guard against intrusion and/or misuse. 

Each data center 140 in whole or in part may be subdivided into one or more virtual data rooms 25142 limited to data associated with one or more system participants as specified by one or more system participants, preferably administrator 10. Therein, virtual data room 142 comprises an online repository of information or data space used for the storing and distribution of documents by one or more an online file sharing and personal cloud content management service for businesses. In accordance with one or more embodiments of the present invention, virtual data room 142 may be a data room and/or database at sponsor 20. In accordance with one or more embodiments of the present invention, virtual data room 142 comprises a database. 

(Applicant’s Specification: page 10, lines 10-30; page 11, lines 1-10; page 12, lines 12-30; and page 13, lines 1-2) 

This is a description of general-purpose computer comprised of generic computer components performing generic functions. Further, the elements of “generating information display,” “displaying information,” “saving information,” and “obtaining information,” amount to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of “generating information display,” 
Conclusion of Step 2B Analysis: Therefore, independent claims 1, 8, and 14, are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-7 and 21 depend on independent claim 1; dependent claims 9-13 and 22 depend on independent claim 8; and dependent claims 15-20 and 23 depend on independent claim 14. The elements in dependent claims 2-7, 9-13, and 15-23, which set forth or describe the abstract idea, are: “the recipient qualification unit retrieves the eligibility-relevant information from a database via interactive communications network, the database being a credit reporting database” (claim 2 – insignificant extra solution activity), “the eligibility-relevant information is dependent on a personally-identifiable information of the benefit-eligible recipient” (claim 3 – further narrowing the abstract idea), “the recipient qualification unit calculates a maximum amount of the benefit that the benefit-eligible recipient receives depending on the eligibility-relevant information, the maximum amount of the benefit being equal to or greater than an updated amount of the benefit” (claim 4 – further narrowing the abstract 
Conclusion of Dependent Claims Analysis: Dependent claims 2-7, 9-13, and 15-23, do not correct the deficiencies of independent claims 1, 8, and 14, and they are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-23 are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.


Conclusion












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Read (2013/0253959 A1) discloses: “A processor of the system is configured to, responsive to the receipt of data indicative of a claim, determine eligibility for a benefit, and responsive to determining that the insured is eligible, provide output data indicative of a benefit amount, the benefit amount for each of the categories of risks having a maximum equal to the corresponding benefit allocation.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H. KANERVO whose telephone number is 571-272-9818. The examiner can normally be reached on Monday – Friday, 10 am – 6 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

/VIRPI H KANERVO/Primary Examiner, Art Unit 3619